UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7681



DONALD CORNELIUS COOK, JR.,

                                                  Plaintiff - Appellant,

             versus


STEPHEN   DOAK;   MATTHER   BONDS;   LYNDA    HYATT,
M.D.,

                                                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-02-780)


Submitted:    December 16, 2002              Decided:   December 23, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Cornelius Cook, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Cornelius Cook, Jr. appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.   See Cook v. Doak,

No. CA-02-780 (E.D. Va. filed Oct. 8, 2002; entered Oct. 9, 2002).

We deny Cook’s motion to appoint counsel.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2